TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00189-CV


    Appellant, Paul Marx// Cross-Appellants, Nellie Katherine Marx, Sandra Jones and
      William Donald Marx, Individually and as Co-Trustees of the Paul Marx 2013
                      Management Trust, and Johnnie Love-Marx

                                                v.

 Appellees, Nellie Katherine Marx, Sandra Jones and William Donald Marx, Individually
    and as Co-Trustees of the Paul Marx 2013 Management Trust// Cross-Appellees,
                           Paul Marx and Johnnie Love-Marx




                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
      NO. C-1-PB-16-000686, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Joseph S. Babb, who has been appointed to serve as guardian of the estate of

appellant Paul Marx for limited purposes related to this litigation, has filed a motion to allow

him, in his capacity as guardian of the estate of Paul Marx, to substitute as appellant in place of

Paul Marx. See Tex. R. App. P. 7.1(b). The Court grants the motion. The case now will be

styled as follows: Joseph S. Babb as Guardian of the Estate of Paul Marx// Cross-Appellants,

Nellie Katherine Marx; Sandra Jones; and William Donald Marx, Individually and as

Co-Trustees of the Paul Marx 2013 Management Trust; and Johnnie Love-Marx v.

Nellie Katherine Marx; Sandra Jones; and William Donald Marx, Individually and as
Co-Trustees of the Paul Marx 2013 Management Trust// Cross-Appellees, Joseph S. Babb as

Guardian of the Estate of Paul Marx and Johnnie Love-Marx.

              It is ordered on September 3, 2020.



Before Justices Goodwin, Triana, and Smith